Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on March 31st, 2021 has been received and fully considered.

The Preliminary amendment submitted by Applicant on March 31st, 2021 has been received and entered.

Claims 21-22 are canceled.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is SHIBATA et al. (U.S. Patent No. 6,462,978).  SHIBATA et al. discloses a semiconductor includes a plurality of power supply lines.  SHIBATA et al. fails to show or suggest the limitations of the plurality of power supply lines is interposed between the first region and the second region, the plurality of first transistors implement a first portion of a multiplexer circuit, a clock buffer and a first latch circuit that are disposed on a data path, the plurality of second transistors implement a second portion of the multiplexer circuit and a second latch circuit that are disposed on a feedback path, and the first portion of the multiplexer circuit and the second portion of the multiplexer circuit are disposed in a common location along the first direction (claims 1-9); or a power supply line extending in a first direction is interposed between the plurality of first transistors and the plurality of second transistors, a first dummy region is disposed on one side of the first circuit in the first direction, and a second dummy region is disposed on another side of the first circuit in the first direction, and the first circuit and the second circuit have a first common node defined by a first active contact intersecting the power supply line in a second direction, perpendicular to the first direction (claims 10-14); or a distance between the first power supply line and the second power supply line is greater than a distance between the second power supply line and the third power supply line, and the first characteristic and the second characteristic comprise any one or any combination of a transistor threshold voltage, a distance between gates, and a cell height (claims 15-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827